 

Exhibit 10.7

SEPARATION AGREEMENT AND RELEASE

This SEPARATION AGREEMENT AND RELEASE (“Agreement”) is between Mark Ansorge
(“you”) and Warner Music Inc. (“Company”).  You and Company agree as follows:

1. Separation Date. Your employment with Company will end on December 17, 2013
(the "Separation Date").  As of that date, you will have no further authority or
responsibilities as an employee of Company. Also as of that date, (i) the
at-will letter agreement between you and Company dated December 17, 2012 (the
"At-will Agreement") will be terminated, with no liability to either you or
Company, except as specifically set out in this Agreement and (ii) you shall
also resign as an officer of Company and its subsidiaries and affiliates (if
applicable) by further agreeing to execute promptly, at the request of Company,
any additional documents necessary to effectuate this provision (if
applicable).    

2. Separation Benefits. The following separation benefits are in exchange for,
and subject to, the promises you are making in this Agreement, and specifically
the release in Paragraph 5(a), provided that this Agreement is executed in full
no later than 21 calendar days following the date you receive this Agreement and
not revoked pursuant to Paragraph 14(c) below:

(a) Severance Payment. Company will pay you severance in the form of salary
continuation, consistent with regular payroll practices.  The severance will
equal a total of $371,100 (less applicable withholdings),which represents the
sum of (i) the severance payment equal to $318,750 as set forth in Paragraph 8
of the At-will Agreement and (ii) an additional severance payment equal to
$52,350.  Such payments shall commence on the next possible pay cycle following
the Separation Date, at the same salary rate as was in effect as of your
Separation Date, for the applicable period as is necessary to cause the full
amount due to be paid; provided, that such period shall not exceed fifty-two
weeks (such period, the “Payment Period”); provided further that (i) the first
installment shall not be paid prior to the first possible payroll cycle after
the Release becomes non-revocable or (ii) the first of the installments of your
severance pay shall be paid on the first payroll cycle after the seventieth
(70th) day following the Separation Date, and in each case will include any
installments that would previously have been paid if the Release had been
effective on the Separation Date. Following the delivery of an executed release
pursuant to Paragraph 5(a), you shall have no duty to seek substitute
employment, and Company shall have no right of offset against any amounts paid
to you under this section with respect to any compensation or fees thereafter
received by you from any employment thereafter obtained or consultancy
arrangement thereafter entered into by you; provided, however, if you become
re-employed with any Warner Music Inc. company before the end of the Payment
Period, your severance pay will stop as of the date you begin that employment.

(b) Annual FCF Bonus. In addition to the separation benefits set forth above,
Company shall pay to you your accrued Annual FCF Bonus (as defined in the
Amended and Restated Warner Music Group Corp. Senior Management Free Cash Flow
Plan, effective January 1, 2013, as amended (the “FCF Plan”)) for the 2013 Plan
Year (as defined in the FCF

 

 



--------------------------------------------------------------------------------

 

Plan), payable in two installments as provided in the Plan: (x) in an amount
equal to $165,300 (less applicable withholdings) which shall be paid by December
31, 2013 and (y) an additional sum equal to $55,100 (less applicable
withholdings), payable when Annual FCF Bonuses are generally payable to FCF Plan
participants with respect to the 2013 Plan Year but in no event later than March
15, 2014.  

(c) COBRA. During the period commencing immediately after the Separation Date
and through the last day of the calendar month in which your termination occurs
(such period, the “Benefits Period”), Company shall continue to provide you and
your eligible family members with medical health insurance coverage, including
dental and vision insurance coverage under the group insurance plan maintained
by Company (“Benefits Coverage”) in accordance with the terms of the applicable
plans, to the extent that you had elected for such coverage prior to the
Separation Date. Following the Benefits Period, you may have the right, in
accordance with and subject to the Consolidated Omnibus Budget Reconciliation
Act, as amended (“COBRA”), at your expense, to elect to continue your and/or
your dependents’ Benefits Coverage for such period of time as required under
COBRA.  Further information regarding COBRA’s coverage, including enrollment
forms and premium quotations, will be sent to you separately.

(d) Outplacement. Company shall provide you with 6 months of outplacement
assistance with Partner’s International, in accordance with Company policy;
provided, that, you must [begin to] engage in outplacement services within 6
months of the Separation Date and you may only begin to do so after Company
receives a fully executed copy of this Agreement that you have not revoked
pursuant to Paragraph 14(c).  You will not receive any payment in lieu of
outplacement services.

3. Vacation Pay. Company will pay you any accrued and unused vacation time and
personal time through the Separation Date, in each case in accordance with
Company’s policies.

4. No other Payments or Benefits. You acknowledge and agree that, other than the
payments and benefits expressly set forth in this Agreement, you have received
all compensation to which you are entitled from Company, and you are not
entitled to any other payments or benefits from Company Group (as hereinafter
defined), including without limitation, with respect to the At-will Agreement,
the FCF Plan, that certain Award Agreement, dated December 3, 2013, between you
and Company (the “Special DEU Agreement”), and the Limited Liability Company
Agreement of WMG Management Holdings, LLC, dated January 1, 2013, as amended
(the “LLC Agreement”).  

5. Mutual Waiver and Release.

(a) Waiver and Release by You. You agree that you are not otherwise entitled to
receive the separation benefits described in Paragraph 2, and that these
benefits are sufficient consideration for the following Waiver and Release.

(i) In exchange for the payments and other benefits you are receiving under this
Agreement, you agree to waive, release and forever discharge Company, WMG
Management Holdings, LLC, each of their respective successors, parents,
subsidiaries and affiliates, and their

 



--------------------------------------------------------------------------------

 

respective directors, officers, agents, representatives and employees
(collectively, the “Company Group”) from all claims of any kind.  You release
Company Group from liability for any claims or damages you may have against it
as of the date you sign this Agreement, whether those claims are known to you or
unknown (notwithstanding any state or local statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
claims), except for claims that cannot be waived or released under the
law.  Your release includes any rights you may have with respect to any deferred
equity, matching equity units, or any other awards or compensation under the FCF
Plan, the Special DEU Agreement or the LLC Agreement or any claims relating to
the At-will Agreement, your employment with Company, your benefits through
Company, or the termination of your employment, whether arising under common
law, federal, state or local law, regulation, ordinance or order.  Examples of
claims waived and released by you including but not limited to any alleged
violation of the following laws and other sources of legal rights, as amended:

·

Sections 1981 through 1988 of Title 42 of the United States Code, as amended;

·

the Employee Retirement Income Security Act of 1974 (“ERISA”) (except for any
vested benefits under any tax qualified benefit plan);

·

the Immigration Reform and Control Act of 1986, as amended;

·

the Americans with Disabilities Act of 1990, as amended;

·

the Age Discrimination in Employment Act of 1967, as amended;

·

the Worker Adjustment and Retraining Notification Act, as amended;

·

the Genetic Information Non-discrimination Act, as amended;

·

the Occupational Safety and Health Act, as amended;

·

the Rehabilitation Act of 1973;

·

the Fair Credit Reporting Act;

·

the Sarbanes-Oxley Act of 2002, to the extent permitted by law;

·

Title VII of the Civil Rights Act of 1964, as amended;

·

the Civil Rights Act of 1991, as amended;

·

the New York Human Rights Law;

·

the New York Executive Law;

·

the New York Labor Law;

·

the New York Civil Rights Law;

·

the New York Equal Pay Law;

·

the New York Whistleblower Law;

·

the New York Legal Activities Law;

 



--------------------------------------------------------------------------------

 

·

the New York Wage-Hour and Wage Payment Laws and Regulations;

·

the New York Minimum Wage Law;

·

the New York Occupational Safety and Health Laws;

·

the Non-discrimination and Anti-retaliation Provisions of the New York Workers’
Compensation Law and the New York State Disabilities Benefits Law;

·

the New York State Worker Adjustment and Retraining Notification Act;

·

the New York City Administrative Code and Charter;

·

any other federal, state, local or other law, or any other federal, state or
local law, rule, regulation, constitution, code, guideline or ordinance;

·

any public policy, contract, tort law or common law;

·

or any statute, common law, agreement or other basis for seeking or recovering
any award of costs, fees or other expenses, including but not limited to
attorneys’ fees and/or costs.

(ii) Nothing in this Waiver and Release prevents you from filing a charge with
an administrative agency or cooperating with the investigation of such a
charge.  However, you waive your right to any personal relief for claims that
you have released, including lost wages, salary, benefits, money damages,
attorneys’ fees, costs, reinstatement or any other legal or equitable
relief.  You waive such personal relief even if it is sought on your behalf by
an agency, a governmental authority, or a person claiming to represent you
and/or any member of a class.  

(b) Waiver and Release by Company. Company waives, releases, and forever
discharges you from all claims Company may have against you under any common
law, federal, state or local law, regulation, ordinance or order, arising out of
your employment with Company as of the date it signs this Agreement; provided
that such released claims shall not include any claims to enforce Company’s
rights under, or with respect to, this Agreement, including the restrictive
covenants described in Paragraph 12 (and for the avoidance of any doubt, the
terms of the agreements referred to herein which remain in full force and
effect).

6. No Admission. You and Company each acknowledge that nothing in this Agreement
is an admission of liability or wrongdoing by either you or Company.

7. Confidentiality and Non-Disclosure. You shall not at any time exploit, use,
sell, publish, disclose, or communicate to any person, corporation or entity,
either directly or indirectly, any trade secrets or confidential information
regarding Company Group, including, without limitation, the terms of any
agreements including this Agreement between Company or any of its affiliates and
any third party (except that you may disclose the financial terms of this
Agreement to tax authorities, and to your attorneys and accountants). You shall
not during the one-year period following the date hereof, without the prior
written approval of the Vice-President,

 



--------------------------------------------------------------------------------

 

Communications and Marketing for Warner Music Group, discuss any “Company Topic”
(as defined below) with any press or media representative, nor shall you provide
any information regarding any Company Topic to any press or media
representative. “Company Topic” shall mean any matter relating to Company or its
affiliates, including any of their respective employees or artists.

8. Cooperation. To the extent allowed by law, you agree to cooperate reasonably
and truthfully with Company in the prosecution, defense or pursuit of any matter
in which you were involved during your employment.  You also agree not to
voluntarily aid or assist any legal action or proceeding filed by third parties
against Company, unless your participation is required under the law.  

9. Protected Disclosures and Statements. Nothing in this Agreement prohibits you
from responding truthfully to a lawfully-issued subpoena, court order, or other
binding request by a regulatory agency or governmental authority.  However, you
agree to notify the General Counsel of Warner Music Group within 24 hours of
receiving a subpoena or court order to publish or disclose any trade secrets or
Confidential Information.

10. Return of Property. You agree to promptly return to Company all property of
Company in your possession, including, but not limited to:  keys, identification
cards, files, records, credit cards, electronic equipment, and books and manuals
issued to you by Company.

11. Card Pay-Off Requirement. You acknowledge that any outstanding balances on
corporate credit cards provided to you by Company have been paid in full, or
will be fully paid prior to the due date specified by the credit card
provider.  Company reserves the right to cease payment of separation benefits
under this Agreement if Employee's corporate credit card balance is not paid off
in full within 7 days of the due date.

12. Restrictive Covenants. You hereby agree that you shall comply with and be
subject to the Restrictive Covenants set forth in Section 3.6 of the LLC
Agreement in accordance with the terms thereunder.

13. Indemnity. Company shall indemnify you against expenses (including but not
limited to final judgments and amounts paid in settlement to which Company has
consented in writing, which consent shall not be unreasonably withheld) in
connection with litigation against you arising out of the performance of your
duties to Company during the term of your employment prior to the Separation
Date; provided that (i) the foregoing indemnity shall only apply to matters for
which you perform your duties for Company in good faith and in a manner you
reasonably believe to be in or not opposed to the best interests of Company and
not in contravention of the instructions of any senior officer of Company and
(ii) you shall have provided Company with prompt notice of the commencement of
any such litigation. Company will provide defense counsel selected by Company.
You agree to cooperate in connection with any such litigation.

 



--------------------------------------------------------------------------------

 

14. Representations and Effective Date.  

(a) Consideration Period. You understand that this Agreement is a legally
binding document under which you are giving up certain rights, including any
rights you have or may have under the Age Discrimination in Employment Act of
1967 and the Older Workers Benefit Protection Act of 1990 arising from your
employment with Company, the termination of that employment or any other
dealings of any kind between you and Company Group as of the date you sign this
Agreement unless you have revoked this Agreement pursuant to Paragraph 14(c), in
consideration for the monies and/or benefits specified in Paragraph 2 above.  
You acknowledge that you have been advised to discuss this Agreement with an
attorney and other professional persons unrelated to Company before you sign it,
and that you have been given the time necessary to seek such advice and
counsel.  You have had at least 21 days to consider this Agreement, or if you
have executed and returned this Agreement to Company prior to the expiration of
the 21 day period, you have done so voluntarily.  You also agree that the 21-day
consideration period will not restart if changes, material or immaterial, are
made to this Agreement, and you waive any right you might have to restart the
running of the 21-day consideration period.  You acknowledge that you have read
this Agreement and that you have signed this Agreement freely and voluntarily,
with full knowledge of all material facts.

(b) Release. You acknowledge and agree that the waiver and release in Paragraph
5(a) is an essential and material term of this Agreement and that without such
waiver and release Company would not have agreed to the terms of this
Agreement.  You further agree that in the event that you should bring a claim
seeking damages against the Company Group, or in the event that you should seek
to recover against the Company Group in any claim brought by a governmental
agency on your behalf, the release in Paragraph 5(a) shall serve as a complete
defense to such claims to the maximum extent permitted by law.  You further
agree that you are not aware of any pending claim, or of any facts that could
give rise to a claim, of the type described in Paragraph 5(a) as of the
execution of this Agreement.  You acknowledge that you may hereafter discover
claims or facts in addition to or different than those which you now know or
believe to exist with respect to the subject matter of the release set forth in
Paragraph 5(a) and which, if known or suspected at the time of entering into
this Agreement, may have materially affected this release and your decision to
enter into it.

(c) Revocation Period. You understand you may revoke this Agreement within 7
days of its execution, by notifying Company in writing of your desire to revoke
the Agreement.  If you revoke this Agreement, the Agreement will have no legal
effect, but your termination of employment with Company shall still be
effective.  Any revocation within this period must be submitted, in writing, to
Paul Robinson, Executive Vice President and General Counsel and must state: “I
hereby revoke my acceptance of our Separation Agreement and Release.”  The
revocation must be either: (a) personally delivered to Paul Robinson, Executive
Vice President and General Counsel, Warner Music Inc., 75 Rockefeller Plaza, New
York, NY 10019, within 7 calendar days after you sign the Agreement; (b) mailed
to Paul Robinson, Executive Vice President and General Counsel, at the address
specified above by First Class United States mail and postmarked within 7
calendar days after you signs this Agreement; or (c) delivered to Paul Robinson,
Executive Vice President and General Counsel, at the address specified above
through

 



--------------------------------------------------------------------------------

 

a reputable overnight service with documented evidence that it was sent within 7
calendar days after you signed the Agreement.  The provisions of this Agreement,
including any payments due to you, are not binding on Company until eight days
after the execution of this Agreement by you.  This Agreement will become
binding and enforceable on the eighth day after it is signed by you.

15. Complete Agreement. This Agreement reflects the final and complete Agreement
between you and Company with respect to the subjects addressed by it.  This
Agreement supersedes any and all prior agreements between you and Company,
including without limitation, the At-will Agreement, the FCF Plan, the Special
DEU Agreement and the LLC Agreement.  No modification or waiver of the terms of
this Agreement will be valid unless made in writing and signed by an officer of
Company and you.  

16. Severability. If any provision of this Agreement is ruled invalid, that will
not affect any other provisions of this Agreement that can be given effect
without the invalid provision.  The provisions of this Agreement are severable.

17. Choice of Law. This Agreement will be governed by and construed according to
the laws of the State of New York, without regard to any choice of law
provisions. In the unlikely event that differences arise between the parties
related to or arising from this Agreement that are not resolved by mutual
agreement, to facilitate a judicial resolution and save time and expense of both
parties, the Company and you agree not to demand a trial by jury in any action,
proceeding or counterclaim.

18. 409A Statement. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted in a manner intended to comply with Section 409A of the Code (and
any related regulations or other pronouncements).  Amounts payable under this
Agreement shall be deemed not to be a “deferral of compensation” subject to
Section 409A of the Code to the extent provided in the exceptions set forth in
Treas. Reg. Section 1.409A-1(b)(4) (“short-term deferrals”) and Treas. Reg.
Section 1.409A-1(b)(9) (“separation pay plans”) and other applicable provisions
of Treas. Reg. Section 1.409A-1 through A-6.  References under this Agreement to
a termination of your employment shall be deemed to refer to the date upon which
you have experienced a “separation from service” within the meaning of Section
409A of the Code.  Notwithstanding anything herein to the contrary, if any
payments of money or other benefits due to you hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by Company, that does not cause such an accelerated or
additional tax.  To the extent any reimbursements or in-kind benefits due to you
under this Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to you in a
manner consistent with Treas. Reg. Section 1.409A-3(i)(1)(iv).  Each payment
made under this Agreement shall be designated as a “separate payment” within the
meaning of Section 409A of the Code. For the avoidance of doubt, any continued
health benefit

 



--------------------------------------------------------------------------------

 

plan coverage that you are entitled to receive following your termination of
employment is expected to be exempt from Section 409A of the Code and, as such,
shall not be subject to delay pursuant to this Paragraph.

 

 

 

 



--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding, please sign below and
return this Agreement to Company.

 

Date:

12/16/13

 

 

/s/ Mark Ansorge

 

 

 

 

Mark Ansorge

 

 

 

 

 

 

 

 

WARNER MUSIC INC.

 

 

 

 

 

Date:

12/16/13

 

By: 

/s/ Paul Robinson

 

 

 

